                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                           No.5:15-CR-57-1H
                           No. 5:18-CV-610-H


 JAMAAL EUGENE EVANS,                       )
                                            )
            Petitioner,                     )
                                            )
                                            )
           v.
                                            )                   ORDER
                                            )
 UNITED STATES OF AMERICA,                  )
                                            )
            Respondent.                     )




     This matter is before the court on petitioner’s motion to

extend time, construed as a motion to vacate pursuant to 28 U.S.C.

§ 2255, filed on March 8, 2018.             [DE #82 and #84].           By order

entered December 30, 2020, this court directed the clerk to send

a copy of the appropriate form to petitioner with instructions to

complete   the   form,   sign   it,   and       return   it   within   28   days.

Petitioner was warned that failure to do so may result in dismissal

of his motion.     The court construes petitioner’s failure to file

a signed motion to vacate as a failure to prosecute pursuant to

Fed. R. Civ. P. 41(b). Therefore, the court DISMISSES petitioner’s




       Case 5:15-cr-00057-H Document 85 Filed 02/17/21 Page 1 of 2
motion to vacate WITHOUT PREJUDICE [DE #82 and #84].         The clerk is

directed to close this case.
           17th day of February 2021.
     This ____




                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge
At Greenville, NC
#26




                                   2

       Case 5:15-cr-00057-H Document 85 Filed 02/17/21 Page 2 of 2
